Title: To Benjamin Franklin from Benjamin Vaughan, 21 September 1779
From: Vaughan, Benjamin
To: Franklin, Benjamin


My dearest sir,
London Septr. 21. 1779.
I beg the favor very particularly of you to give a letter of recommendation for Langford Lovell Esqr. (who gives the inclosed account of himself) addressed to the Govr. of Dominica. I should esteem it an addition to the favor, if you would yourself inclose a duplicate of such letter to Mr Lovel in Dominica, by some safe conveyance; as in such case, by means of the copy you convey & I convey, he will be in bad luck if he does not receive his recommendation safe. The family connections of this gentleman in the West Indies are considerable & respectable, and his friends here very amiable and such as I wish to oblige very much. He is a relation of Mr Richard Oliver. I am as ever, my dearest sir, yours most devotedly
Benjn. Vaughan

I beg the favor of the inclosed request being granted by the first opportunity.
  I am very much distressed by not having M. Dupont’s table or map of the System of the Œconomistes, which you had the goodness to promise to procure for me. I could not get it myself, nor by any of the very various people I have made use of. I therefore again have recourse to you.

 
Addressed: A Monsr. / Monsr. F.
Notation: Vaughn Sept: 21. 1779
